Appeal by employer and carrier from an award of disability benefits. Appellants only contention is that the award is not supported by substantial evidence. Claimant, 62 years of age, had been employed for many years as a supervising executive and foreman in a clothing factory manufacturing women’s coats. On September 14, 1955, he suffered a heart attack while at work. There is evidence that there was a shortage of help at the time. He lifted four or five bundles of sleeves, each bundle containing 40 to 45 sleeves, one at a time, and carried them about nine feet to a table, and pushed the bundles along the table. While lifting the last bundle he felt a pain in his chest. He walked to a water cooler, and another employee, noticing he looked very pale, assisted him to the office where he sat down. He experienced chills, perspired, and continued to have chest pain. A doctor was called who gave him an injection and ordered him removed to a hospital in an ambulance. His condition was diagnosed as an acute posterior myocardial infarction. The record contains substantial evidence to support the board’s finding that claimant suffered accidental injuries which arose out of and in the course of his employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.